Exhibit 10.4(C)

YAHOO! INC.

1996 DIRECTORS’ STOCK PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT

[                    ]

c/o Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

You have been granted an award of Restricted Stock Units by Yahoo! Inc. (the
“Company”) as follows:

 

 

Date of Grant:

   [                    ]  

Total Number of Restricted

Stock Units Granted:

   [                ]  

Vesting Schedule:

   [For annual grants: The Restricted Stock Units shall vest and become
non-forfeitable in four equal installments at the end of each three-month period
following the Date of Grant, provided, that the fourth such installment shall
vest and become non-forfeitable on the first to occur of the first anniversary
of the Date of Grant or the day before the next annual meeting of the Company’s
stockholders that follows the Date of Grant. (The date on which each such
installment vests is referred to as a “Vesting Date.”)]      [For initial
grants. To be modified as appropriate to reflect the applicable number of
vesting dates and installments: The Restricted Stock Units shall vest and become
non-forfeitable in [            ] equal installments on each of
[                    ], [                    ], [                    ] and
[                    ] (or, if earlier, the day before the next annual meeting
of the Company’s stockholders that follows the Date of Grant). (The date on
which each such installment vests is referred to as a “Vesting Date.”)]     
[For grants in lieu of cash fees: The Restricted Stock Units shall be fully
vested as of the Date of Grant.]



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units are granted under and
governed by the terms and conditions of the 1996 Directors’ Stock Plan and the
Restricted Stock Unit Award Agreement, both of which are attached and made a
part of this document.

 

GRANTEE:     YAHOO! INC.

 

    By:  

 

Signature           Title:  

 

 

      Print Name      



--------------------------------------------------------------------------------

YAHOO! INC.

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Grant of Restricted Stock Unit Award. The Company hereby grants to the
Grantee named in the Notice of Restricted Stock Unit Grant attached as Part I of
this Agreement (the “Grantee”), an award (the “Award”) of Restricted Stock
Units, as set forth in the Notice of Restricted Stock Unit Grant, subject to the
terms and conditions of the 1996 Directors’ Stock Plan, as amended (the “Plan”),
which is incorporated herein by reference. (Capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Plan.) In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Restricted Stock Unit Award Agreement (this “Agreement”), the
terms and conditions of the Plan shall prevail.

2. Limitations on Rights Associated with Restricted Stock Units; Dividend
Equivalent Rights. The Restricted Stock Units are bookkeeping entries only. The
Grantee shall have no rights as a stockholder of the Company, no dividend rights
and no voting rights with respect to the Restricted Stock Units. Notwithstanding
the foregoing, as of any date the Company pays an ordinary cash dividend on its
Common Stock, the Grantee shall automatically be granted a number of additional
Restricted Stock Units in respect of any then-outstanding and unpaid Restricted
Stock Units granted hereunder as provided in Section 10(c) of the Plan. Any such
additional Restricted Stock Units shall be subject to the same vesting, payment
and other terms, conditions and restrictions as the original Restricted Stock
Units to which they relate.

3. Transfer Restrictions. The Restricted Stock Units, and any interest therein,
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, except by will or the laws of descent and distribution. Any attempt
to dispose of any Restricted Stock Units in contravention of the above
restriction shall be null and void and without effect.

4. Lapse of Restrictions; No Fractional Interests. The Restricted Stock Units
shall vest and become nonforfeitable in accordance with the Vesting Schedule set
out in the Notice of Restricted Stock Unit Grant and the applicable provisions
of the Plan and this Agreement. Fractional share interests shall be disregarded,
but may be cumulated.

5. Timing and Manner of Payment of Restricted Stock Units. Subject to Sections 6
and 8 below, as soon as practicable after (and in all events within two and
one-half months after) the earlier of (i) the date the Grantee’s Continuous
Service as a Director terminates for any reason, or (ii) [For initial and annual
grants: the last Vesting Date of the Award] [For grants in lieu of cash fees
before January 1, 2011: the third anniversary of the Date of Grant] [For grants
in lieu of cash fees on or after January 1, 2011: the first anniversary of the
Date of Grant] set forth in the Notice of Restricted Stock Unit Grant (the
earlier to occur of such dates, the “Payment Date”), any Restricted Stock Units
subject to the Award that have vested and become non-forfeitable pursuant to
Section 4 shall be paid by the Company delivering to the Grantee, a number of
Shares equal to the number of such Restricted Stock Units being paid. The
Company shall issue the Shares as provided in Section 10(d) of the Plan.
Notwithstanding the



--------------------------------------------------------------------------------

foregoing, the Company shall have no obligation to issue Shares in payment of
the Restricted Stock Units unless such issuance and such payment shall comply
with all relevant provisions of law and the requirements of any Stock Exchange.

6. Deferral of Payment of Restricted Stock Units. Notwithstanding the first
sentence of Section 5, the Grantee may irrevocably elect, not later than
December 31 that precedes the calendar year in which the Award is granted and on
such form and in such manner as may be prescribed by the Board from time to
time, that the Restricted Stock Units shall be paid on (i) the date such
Grantee’s Continuous Service as a Director terminates, (ii) any date elected by
the Grantee that is not earlier than January 1 of the second year following the
year in which the Award is granted, or (iii) the first to occur of the dates
referred to in the foregoing clauses (i) and (ii). In the event of any such
election, the payment date timely elected by the Grantee shall be the “Payment
Date” with respect to the Restricted Stock Units covered by the election.

7. Termination of Service. In the event of the termination of the Grantee’s
Continuous Service as a Director for any reason prior to the lapsing of the
restrictions in accordance with Section 4 hereof with respect to any of the
Restricted Stock Units granted hereunder, such portion of the Restricted Stock
Units held by Grantee shall be automatically forfeited by the Grantee as of the
date of termination; provided, however, that if such termination is due to the
Grantee’s death or Total Disability, his or her Restricted Stock Units, to the
extent then outstanding and unvested, shall be fully vested as of the date of
such termination. Neither the Grantee nor any of the Grantee’s successors,
heirs, assigns or personal representatives shall have any rights or interests in
any Restricted Stock Units that are so forfeited.

8. Corporate Transaction. Notwithstanding any other provision herein, in the
event of a Corporate Transaction, any Restricted Stock Units that are then
outstanding shall become fully vested and may be paid to the Grantee immediately
prior to the effectiveness of the Corporate Transaction as provided in
Section 13(b) of the Plan.

9. Tax Consequences. Set forth below is a brief summary of certain federal and
California tax consequences relating to the Restricted Stock Units under the law
in effect as of the date of grant. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE GRANTEE SHOULD CONSULT
HIS OR HER OWN TAX ADVISER FOR MORE INFORMATION ON THE TAX CONSEQUENCES OF THE
RESTRICTED STOCK UNITS.

(a) Payment of the Restricted Stock Units. Upon any payment of the Restricted
Stock Units (including any additional Restricted Stock Units granted in respect
of dividend equivalent rights), the Grantee may incur ordinary federal and
California income tax liability at the time of payment. The Grantee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the Fair Market Value of the Shares received in payment of the
Restricted Stock Units.

(b) Disposition of Shares. If the Grantee holds the Shares received in payment
of the Restricted Stock Units for more than one year, gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
and California income tax purposes.



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative on the
Notice of Restricted Stock Unit Grant attached as Part I of this Agreement, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Agreement. You acknowledge and agree that
you have reviewed the Plan and this Agreement in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understand all provisions of the Plan and this Agreement. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions relating to the Plan and this
Agreement.